                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           DOCKET NO. 3:18-CR-00200-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
KEITH ANTONIO BARNETT,                 )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion to Reconsider,

Doc. No. 92, and pro se Motion for New Trial, Doc. No. 91. Defendant was represented by counsel

at trial and is currently represented by counsel on direct appeal. See United States v. Keith Barnett,

No. 19-4557 (4th Cir.). Under Local Rule 41.7(g), this Court typically does not entertain pro se

motions by parties who are already ably represented by counsel. Defendant is encouraged to

consult with his counsel about filing any further motions, and the Court will gladly hear any motion

Defendant’s counsel makes on his behalf. Having thus considered Defendant’s motion and

reviewed the pleadings, the Court enters the following Order.

                                            ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion to Reconsider, Doc.

No. 92, and pro se Motion for New Trial, Doc. No. 91, are DENIED WITHOUT PREJUDICE.

                                              Signed: July 22, 2020




      Case 3:18-cr-00200-MOC-DSC Document 93 Filed 07/22/20 Page 1 of 1
